department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date uil code certified mail dear date taxpayer_identification_number person to contact identification_number contact telephone number this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code the code our favorable determination_letter to you dated date is hereby revoked and you are no longer exempt under sec_501 a of the code effective january 20xx the revocation of your exempt status was made for the following reason s you are not operating for any charitable religious educational or other exempt_purpose our examination for the tax years ended december 20xx december 20xx and december 20xx reveals that you are not engaged primarily in activities which accomplish religious charitable educational or other exempt purposes as required by treas req sec_1 c -1 c moreover you failed the organizational_test for exemption because your corporate status has been suspended therefore you are not a corporation community chest fund or foundation as required by sec_501 c you failed to establish that you were not operated for the benefit of private interest of your president as required for continued recognition of exemption pursuant to sec_1_501_c_3_-1 your income inured to the benefit of private shareholders and individuals you failed to keep adequate books_and_records and failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 and sec_6033 sec_1_6033-2 and revrul_59_95 1959_1_cb_627 contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the 91st day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call1-877-777-4778 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely paul a marmolejo acting director eo examinations enclosure publication fi department of the treasury ijjinternal revenue service irs date date taxpayer_identification_number form tax_year s ended person to contact number contact numbers manager's name number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 ofthe internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx is organized and operated exclusively for exempt purposes within the meaning of sec_501 c irc and the regulations issues described below qualify to remain exempt does the records keeping practice of under section sec_501 c do withdrawals of cash disbursements for personal expenses and transferred funds to a personal business described below inure to the benefit of _____ 's president facts purpose and exempt status of ____ _ _____ was incorporated in january 20xx the purpose is to enhance the lives of americans specifically intends to identify and help victims of child sexual abuse in addition strives to educate the american public about the perils and destructive consequences and long-term manifestations of child sexual abuse in all aspects of a person's individual and family life exempt status in july 20xx the exempt status was automaticallyrevoked for failure_to_file form 990-n in three consecutive years reinstated its exempt status in 20xx internal_revenue_service irs received forms 990-n from 20xx and 20xx tax years on may 20xx june 20xx and april14 20xx respectively initially received recognition of its for the 20xx board_of directors and corporate officers the following individuals were listed as officers and advisors on _____ 's application_for recognition of exemption in march xx _____ founder ceo _____ secretary _____ treasurer _____ md adviser _____ phd adviser according to the bylaws remain effective since 20xx attached to the form_1023 none of these positions were paid positions no forms w-2 or 099s were issued by in any of the years at issue referral from sb_se agent we received a referral from a small_business and self employed sb_se division agent who examined summonsed documents from a credit_union showing the funds from _____ 's bank accounts were transferred into an account of business administrative contract services this account was in turn 's schedule c report issued on august 20xx form 886-a catalog number 20810w page_1_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx paying many personal expenses meanwhile _____ was making charitable_contributions to that she controls audit and records of - - - - - on december 20xx we informed december xx and provided an initial information_document_request idr1 on february 20xx provided the following records of the form_990 audit for the year ended a statement of governing instruments not revised since 20xx' a statement of minutes etc - none officially taken meetings that were held were largely conducted informally by phone etc largely due to president's medical_condition lease agreement between and billing statements of june and july 20xx and monthly a statement of receipts submitted as substitute for receipt journal' with the following purchase receipts purchase orders and order conformations at retail stores a a purchase order ofdollar_figure dated 20xx issued by to ____ paid_by 's b a credit card purchase receipt ofdollar_figure _____ signed by ____ _ card dated 20xx issued by c an order confirmation of t-shirts dated 20xx billed by to d an order confirmation of dollar_figure____ dated 20xx issued by ____ _ to ____ _ e an order confirmation of 20xx billed by ___ _ f an invoice of envelopes billed by paid_by g a purchase receipt ofdollar_figure _____ card h a purchase receipt ofdollar_figure _____ card at at and business cards dated to an unknown customer dated 20xx paid_by dated 20xx paid_by i five sales receipts at usps paid_by paid_by debit card lb oz mailed to other prints were unreadable i dollar_figure ii dollar_figure iii dollar_figure iv dollar_figure v dollar_figure 20xx 20xx 20xx 20xx paid_by paid_by paid_by oz mailed on lb oz mailed to lb oz mailed to on on on report issued on august 20xx form 886-a catalog number 20810w page_2_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx j two purchase receipts dollar_figure at _____ paid_by _____ and dollar_figure at paid_by ___ _j _____ general ledger of 20xx total dollar_figure and dollar_figure of debits and credits with a statement of this ledger is based on receipts and statements that could be documented and is a reflection of circumstances at that time expenses - a five-column spreadsheet ledger with no specific date deposit donation received a brief introduction of _____ prepared in 20xx as to its mission and goals an invitation issued by on december pincitexx a flyer of fund raiser at the ____ _ a blank order form of purchases are donated to requesf' cosmetics with a statement of all profits from your a 501c charitable_organization ein upon seven thank-you letters to donors of a blank copy of application_for grant-loan-scholarship monthly bank statements of issued on february 20xx at 's accounts checking ____ _ from january 20xx through december the deposits and withdrawals on the bank statements were saving 20xx listed below transaction description of checking account ' deposits products funds transferred to or paid for transfer to personal credit card account cash withdrawal office exoenses meals entertain and misc expenses note a a trans date xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx report issued on august 20xx form 886-a catalog number 20810w page_3_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx c a b a a a report issued on august 20xx form 886-a catalog number 20810w page _a_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx c a d a report issued on august 20xx form 886-a catalog number 20810w page_5_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx a a a a e a report issued on august xx form 886-a catalog number 20810w page_ _ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx a d a a xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx report issued on august xx form 886-a catalog number 20810w page_ _ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx a a a a report issued on august 20xx form 886-a catalog number 20810w page_8_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx xx xx xx xx xx xx xx trans date xx xx xx xx xx note transaction description of saving account funds transferred to or paid for deposits products transfer to personal credit card account cash withdrawal office expenses d meals entertain and misc expenses note total percentage deposits from all financial charges due to withdrawal overdrawn were not included in the table above 's personal is a people search service that organizes information about people into comprehensive online profiles d that are accessible to consumers businesses and non-profits subscription of the to protect and grow your wealth customized promotional items was not able to attest whether the mailing expenses paid to were for shipping of products customizable invites order cleaning services pizza pasta salad deposit for fundraiser food and beverage service jazz performance music event department of transportation parking violations celebrate film at medical marijuana disqensary celebration of life together office rent pay to the order of a b c d e prom supplies deposit from president's personal checks checks written from individuals other than records not available to show the source of deposits check was pay to the order of dollar_figure remarked to products donations was donated by president twodollar_figure checks paid to the order of -one of them summary of xx bank records report issued on august 20xx form 886-a catalog number 20810w page_9_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx the gross_receipts of by in 20xx weredollar_figure the total amount of checks written or checks paid to the order of her name was dollar_figure which counted for of 's gross_receipts had the following expenses dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure transferred to was paid for transferred to cash withdrawn by ____ _ office expenses meals grocery gas medical entertainment and miscellaneous expenses 's account products 's personal credit cards on february 20xx a meeting with in learned the following issues from the information and documents provided above conference room on 20th floor 's office at and representative was held we resource partners of ----- -----provided consulting services to small_business customers to demonstrate the relationship between issued by - - - - -'s the invoice billed - - - - - claimed that whose total profits would have been used to assist daily operations of------ _____ also provided an profits are donated to to its customer the address on the invoice was the same as for voice mail services as a resource partner business card on which shows a notation all a 501c3 charitable_organization provided an invoice intended to use 's customer dollar_figure and lack of records to substantiate credit card expenses and cash withdrawals no records were provided to substantiate the purposes of dollar_figure - - - - - made by for those purchases but submitted for some receipts provided on february indicated that 's credit card accounts and dollar_figure 's expenses accounts to in funds transferred from of cash withdrawals paid unallocated office expenses between office supplies shipping and promotion items expenses appeared on statements no explanation was given as to how these expenses were related to ____ _ business some of them were for the _____ 's credit cards but they were submitted as plan or records were maintained to divide these expenses between _________ _ and selling business some of them were paid_by and its resource partners 's expenses no allocation products 's bank meals entertainment and miscellaneous expenses _____ used miscellaneous expenses the purpose of these expenses claimed by for 's clients or potential donors 's debit card to pay meals entertainment gas medical and did not maintain records to was mostly report issued on august 20xx form 886-a catalog number 20810w page__1q publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx substantiate or indicate what was purchased and how these expenses were related to _____ exempt purposes lack of records substantiate provided two pieces of in addition to the invoice and colored publication prayer ideas for january 20xx and a brief introduction prepared in 20xx stating 's mission and goals exempt_activities business card the mission to identify protect and help victims and survivors of child abuse and educate the community at large about the perils and destructive consequences and long-term effects on all aspects of a person's individual and family life the goals provide classes and workshops on how to identify victims perpetrators and unsafe places and situations protect at-risk' children by providing safe interim transitional shelter provide counseling support groups workshops and varied outlets encouraging creative expression of survivors to experience and share infinite possibilities through belief and practice _____ claimed these publications were distributed to activities conducted in 20xx however no records show what activities were held by _____ and how they were conducted 's clients during on february 20xx we sent idr2 to representative to verify information given on february 20xx on march 20xx representative provided the following documents a transmittal e-mail a cover letter fictitious business name statements filed in 20xx and 20xx by _____ as proprietor owner of ____ _ copies of an e-mail dated march 20xx sent by _____ to _____ representative a request for vrnessel record information from subscribed by ____ _ to department of motor_vehicle copies of deposited items into a flyer of in-house music for a jazz performance held in _____ hotel a purchase receipt ofdollar_figure narratives to items listed on idr2 's response edits and clarifications on memorandum of interview paid_by ____ _ 's bank accounts at we learned the following information from the documents above business ventures of ____ _ report issued on august 20xx form 886-a catalog number 20810w page_tl publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx denied 's usage of in that year 's account to but provided dollar_figure 's address on its invoice issued invoices to its customers in 20xx which as its resource partner in 20xx although ____ _ _____ started using used _____ office space generated gross revenue ofdollar_figure fund from did not demonstrate how it would receive benefit from the customers the fictitious business name statements filed in 20xx and 20xx by ____ _ indicated that she was owner or proprietor of started her business with products nor did she maintain the sales inventory records she did not contribute to- ----- from deduction was claimed on her tax_return 's account was related to the invoice in question was the cost_basis not including cost of marketing ____ _ in 20xx she did not know how much in sales she made for ____ _ sales because she did not earn any profit an estimate ofdollar_figure did not specify which transferred 's business with its todollar_figure tax substantiation provided for a couple of expenses articles of _____ 's bank statements we asked why beginning balance of dollar_figure investments for to invest donations and other funds raised checking anddollar_figure were provided to substantiate the subscription fees charged on paid for the reports when the bank accounts during the same calendar month was only saving representative stated that in an effort to find subscribed to these publications for guidance on how funds the service was not for the current balance but for the anticipated at a purchase receipt of dollar_figure march 20xx was provided the receipt remarked with two individual's names showed that chocolates and dinner certificates were purchased representative claimed that the purchased were promotional gifts for two perspective donors one donated the individual who made a dollar_figure on february 20xx contribution appeared on one of thank-you letters issued by card on paid_by 's unsubstantiated payments for personal credit cards and cash withdrawals we asked for credit card statements and actual expense receipts for funds transferred to _____ 's credit accounts and cash withdrawals she made representative stated that not enough time was allotted to truly uncover the underlying charges as requested all cash withdrawals were claimed to be used for stipends issued to dollar_figure fund raiser a february 20xx showed total dollar_figure _____ 's credit card receipt was previously provided however the receipt dated believed that was used for the february withdrawal on february 20xx expenses of which dollar_figure 's clients except the was paid_by report issued on august 20xx form 886-a catalog number ow page ___ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx client m f age grade stipend f f f f f sessions attended most some all all most unallocated office expenses between we asked to provide the purpose recipient and mail-to ship-to address of the following mail shipments appearing on bank statements and whether any of them were for shipping and its business ventures 's customers products to trans date transaction description amount xx xx xx xx xx xx xx xx xx xx xx xx xx xx total cannot attest to the specific names and addresses to representative stated that whom mail was sent on specific days she claimed the mailings were for the purpose of promoting thanking donors or in some other way furthering able to identify whether these shipments were often sent thank-you notes invitations solicitations mailed invitations would have cost more - explaining higher postage however showed that some shipments were sent to the state of receipts provided on february 20xx sales but claimed that ____ _ events soliciting announcing or ___ _ donations business was not meals entertainment and miscellaneous expenses report issued on august 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items form number or exhibit name of taxpayer tax identification_number years periods ended 20xx 20xx 20xx we asked for mileage logs and or auto maintenance records to show mileage driven in 20xx for gas expenses the representative stated that records for the personal vehicle she had in 20xx and she no longer has the vehicle did not keep maintenance we also asked for actual receipts of other expenses shown on bank statements the purpose of the purchases the name and contact information of individuals representative stated that the debit card expenses were used for either prospective donors or anonymous clients moreover did not possess the requested receipts but stated that the best evidence of the amount of money spent and where is the actual bank statement that shows dates amounts location etc had meals with 's best recollection for the number of group sessions and classes conducted as well as the _____ 's activities based on we asked date time topic and class material of each session representative stated that there were approximately various sessions did not retain calendars but believed the information below reflects accurate information based on review of the documents that are available to her maintaining the confidentially of meetings and pursuing the goal of establishing trust with participants would have precluded the taking of any notes the number of participants would have varied from to class hours were various topics included health fitness self worth school dating fearful emotions spirituality relationships recreation and finances however no records show how _____ retrieved the information 's best recollection and februarv m 11'1 h april may s aueust lune july september omber november dki mber we asked how clients representative stated that investigation is deceased received information of foster children who became 's has been unable to verify ms spoke with during the course of her 's true title ms ____ _ no application_for grant loan scholarship received we also asked whether and what criteria were used to measure and approve the grant loan scholarship representative stated that had ever received applications for grant loan scholarship did not receive any official application fundraising and recruiting flyers we asked for the number of participants the funds raised and names of workers volunteers as to _____ 's activities or flyers provided representative stated that no one attended and no funds were raised for the event held on december 20xx two flyers were for events in 20xx but inadvertently submitted that was outside of audit scope report issued on august 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx treatments for clients struggling in trauma from violence childhood abuse we asked for the expense receipts at and how they were related to business representative stated that a licensed clinical psychotherapist believed that the services similar to those offered by mental health problems resulting from mental traumas and personal tragedies can be extremely beneficial in the treatment of 's evaluate the progress and effectiveness of we also asked how classes group sessions incentives offered cash meals and grocery treatment prescription message and entertainment to professional therapist or consultant for its operations and programs offered to its clients representative stated that the best evidence of the effectiveness would have been the participants' own statements recounts in group sessions etc attendance interactions with their mentor other participants and willingness to continue in the voluntary program however no clients' statements recounts records of attendance and interaction with their mentor other participants were provided did not hire or pay any clients because 's official website we browsed 20xx see attachment available on its official website to broadcast its coming events 's official website on december 20xx march 20xx and august did not make event calendar or similar information statute extension solicited a statute extension request sent on february 20xx has been solicited from ____ _ _____ declined to extend the statute_of_limitations audit expanded to subsequent years the audit was expanded to years 20xx and 20xx a meeting was scheduled on april 20xx for additional information and documents representative did not show up for the meeting instead she orally withdrew her representation for terminally ill she partially provided the bank statements of of every with a statement that she had done her best with all the information requested is also declined to attend the meeting because of her medical reasons 's bank accounts - page and page 's monthly bank statement from april 20xx through december 20xx and stated that summonsed records from ----- we summonsed bank statements deposit items and cancelled checks of account at - - - - - the deposits and withdrawals of for 20xx are listed below 's accounts at 's report issued on august 20xx form 886-a catalog number 20810w page_jq publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx funds transferred to _or paid for transaction description of checking account deposits products transfer to personal credit card account cash withdrawal office expenses meals entertain and misc expenses note a a c c a d b b a trans date xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx report issued on august 20xx form 886-a catalog number 20810w page___j q publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number fonn number or exhibit years periods ended 20xx 20xx 20xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx f a c d report issued on august 20xx form 886-a catalog number 20810w page__li publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx f d f report issued on august 20xx form 886-a catalog number20810w page__l _ publish no irs gov department of the treasury-internal revenue service d a a c form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx report issued on august xx form 886-a catalog number20810w page___j_r publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx c report issued on august 20xx form 886-a catalog number 20810w page___2q_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx x xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx 21xx c a a a report issued on august 20xx form 886-a catalog number20810w page__21_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx c c e report issued on august 20xx form 886-a catalog number 20810w page__22_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx c a a a report issued on august 20xx form 886-a catalog number20810w page_2_3 publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx xx xx xx xx xx xx xx xx xx trans date xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx funds transferred to _or paid for transaction description of savin l account deposits products transfer to president's personal credit card account cash office withdrawal expenses meals entertain and misc expenses note d d c d a c deposits from president summary of 20xx bank records the gross_receipts of by _ of dollar_figure paid for 's gross_receipts transferred to products or checks paid to the order of her name was dollar_figure which counted for in 20xx were dollar_figure the total amount of checks written had the following expenses 's account ' personal account or report issued on august 20xx form 886-a catalog number20810w page__2 publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx dollar_figure__ transferred to dollar_figure dollar_figure dollar_figure cash withdrawn by ____ _ office expenses meals grocery gas medical entertainment and miscellaneous expenses 's personal credit cards the deposits and withdrawals of _____ 's accounts at below - - - - - for 20xx are listed_transaction description of checking account deposits products funds transferred to _or paid for transfer to personal credit card account cash withdrawal office expense meals entertain and misc expenses note c a c trans date xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx report issued on august 20xx form 886-a catalog number 20810w page__l _ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx a report issued on august xx form 886-a catalog number 20810w page___2 _ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx c a a a report issued on august 20xx form 886-a catalog number20810w page__li publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx a a a a a report issued on august xx form 886-a catalog number20810w page____2 _ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx a a report issued on august 20xx form 886-a catalog number 20810w page' publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx a c a a c b b b b transfer to personal credit card account cash withdrawal office exoense meals entertain and misc expenses transaction description of saving account deposits products _or paid for funds transferred to xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx trans date xx xx xx xx xx xx xx xx xx xx xx xx xx total percentaqe fund from president note all financial charges due to withdrawal overdrawn were not included in the table above a full-service salon and spa servin l online restaurant report issued on august xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx a b c d women's clothing cruise trip this shop affiliated with a ministry features a selection of spiritual books gospel cds more is the fast simjlle and secure way to pay online without using a credit card at more than stores closeout chain selling a range of products such as housewares grocery items furniture apparel upscale deli making pastries salads sandwiches more for dining in or takeout in streaming online car wash professional services licensed clinical social worker is a professional who provides counseling and psychosocial services to clients in clinical setting sec_24 hour emergency outside service cruise planning bars near concert hall llc vehicle payment full services salon discount office supplies of beauty yacht club offering full service yacht club amenities medical marijuana dispensary in medical marijuana in quality medication and excellent service deposit from president's personal checks checks written from individuals other than president records not available to show the source of deposits check was pay to the order of summary of 20xx bank records the gross_receipts of by _ of 's gross_receipts or checks paid to the order of her name was dollar_figure which accounted for in 20xx weredollar_figure the total amount of checks written had the following expenses dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure transferred to transferred to cash withdrawn by ____ _ office expenses meals grocery gas medical entertainment and miscellaneous expenses 's account 's personal credit cards on may 20xx we sent ---- ----filed with irs in 20xx and asked whether any changes in methods of operation from what was described in the application idr4 with copies of the determination application on june 20xx we received _____ 's comment in response to idr4 no changes in methods of operation report issued on august 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx on july 20xx we sent the summonsed records to _____ and asked whether any errors appear on the bank records provided by ____ _ commented that no errors appear on the bank records on august 20xx additionally she informed us of ms wilks' status as representative is no longer effective _____ demonstrate or substantiate and representative did not provide any other records to 's exempt_activities law sec_501 c provides in part for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_502 provides that an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shall not be exempt from taxation under sec_501 on the ground that all of its profits are payable to one or more organizations_exempt_from_taxation under sec_501 treasury regulations treas reg sec_1 c -1 c states that an organization is not operated exclusively for charitable purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1 a -1 c defines private_shareholder_or_individual as referring to persons having a personal and private interest in the activities of the organization sec_1 c -1 d ii states that an organization is not organized exclusively for any of the purposes specified in sec_501 c unless it serves public rather than private interests thus an organization applying for tax exemption under sec_501 c must establish that it is not organized or operated for the benefit of private interests sec_1 c -1 d i defines educational as in general a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes report issued on august 20xx form 886-a catalog number ow page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items form number or exhibit name of taxpayer tax identification_number years periods ended 20xx 20xx 20xx in 826_fsupp_537 d d c aff d 55_f3d_684 d c cir the court acknowledged that airlie's activities have some noncommercial characteristics but found these outweighed by other factors such as the nature of airlie's clients and competition its advertising expenditures and substantial revenues derived from weddings and special events in the court's view these factors support an adverse conclusion finally citing a distinctive commercial hue to the way it carries out its business the court concluded that airlie does not qualify under sec_501 c because it operates its conference center in a manner consistent with that of a commercial business sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 a shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws the secretary may also prescribe by forms or regulations the requirement of every organization to keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 states that in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 a shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1 through -3 sec_1_6001-1 e states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal_revenue_service officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 h provides that every organization that has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain report issued on august 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax exempt status sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 a shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws the secretary may also prescribe by forms or regulations the requirement of every organization to keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-1 h provides that every organization that has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records are so incomplete that the organization was unable to furnish such statements the ruling held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status government's position we are proposing revocation based on purposes failure to provide operational information requested and a part of its net_earnings inures to the benefit of individual prohibited by law as discussed below 's failure to operate exclusively for charitable issue _____ received recognition of its exempt status because it commits to help victims of child sexual abuse and to educate the american public about the perils of child sexual abuse on all aspects however there is no indication that conducts activities to fulfill its exempt_purpose _____ provided two pages of handouts and claimed that they are given to 's clients during workshops however no records illustrate when the workshops take place how report issued on august 20xx form 886-a catalog number20810w page publish no irs gov departmentofthetreasury-lnternal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx 's educational and charitable these handouts are used and how they are related to purposes flyers show that publications were created and presented to of its programs or recent accomplishments hosted several fund raising events however no 's donors about 's progress does not have expenses that normally occur for bank statements reveal that educational activities such as fees for rental spaces of seminars costs of class curriculum charges by instructors or professionals' counseling for a long list of meals grocery medical gas entertainment and miscellaneous expenses in addition to these unsubstantiated expenses _____ 's credit card bills and withdrew cash from 's account at her discretion 's schedule c activities 's funds paid for cosmetic products also 's clients instead we observe sec_1_501_c_3_-1 provides that an organization is not organized or operated for exempt purposes unless it serves a public rather than a private interest the term educational is used in sec_501 c in its general legal sense in the law of charities and does not have a separate and distinct meaning from the term charitable in construing the meaning of the phrase exclusively for educational_purposes in 326_us_279 the supreme court of the united_states said this plainly means that the presence of a single noneducational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes _____ 's exempt status should be revoked because it is not organized and operated exclusively for exempt purposes within the meaning of sec_501 c and the regulations issue _____ has failed to provide records as required in code sec_6033 and regulation sec_1_6033-1 h was requested during the audit we made many attempts to obtain records via correspondence and telephone contacts without 's records to substantiate its expenses we cannot verify that is operating according to its exempt_purpose failed to provide operational information that this situation is similar to the case in revrul_59_95 in that case tax-exempt status is revoked for failure to establish that it is observing the required conditions for exempt status namely providing financial statements or equivalent records of its spending shown on bank statements to substantiate its exempt_purpose should likewise have its exempt status revoked has also failed to provide actual receipts issue another primary focus is the question of whether any of benefit of private individuals the term 'net earnings' as used in sec_501 includes 's net_earnings inured to the report issued on august 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx 20xx more than the net profits as reflected on the organization's books net_earnings may inure to the benefit of an individual in a variety of ways and not merely through the distribution of dividends _____ does not correctly book its revenue and expenses on its general ledger _____ provides that the figures recorded the 20xx ledger dollar_figure expenses is a reflection of circumstances at that time bookkeeping purposes receipts and disbursements accountable individual who has the access to _____ 's debit card and makes deposits or withdrawals no board is functioning to oversee _____ 's financial activities or review bank statements is the only 's bank account signs checks purchases using income and dollar_figure__ _ does not rely on records for does not have a system or procedure to keep its cash president of bank records clearly show that substantial funds of schedule c activities and personal credit card accounts moreover significant amounts of expenses for meals gas grocery medical entertainment and unsubstantiated withdrawals are not distinguishable whether they were for 's personal_use without reliable records we cannot verify that these expenditures are exclusively for _____ 's exempt_purpose our position is that a portion of to the benefit of exemption under sec_501 c has thereby violated the requirements for tax 's net_earnings inure are transferred to operations or and 's taxpayer's position the taxpayer's position is unknown at this time conclusion as a result of the audit we have determined that purposes as a sec_501 c organization prescribed in sec_1 c -1 because exclusively for one or more exempt purposes under sec_501 its federal tax exempt status under such section is revoked effective january 20xx form_1120 u s_corporation income_tax return for the tax_year ended december 20xx and all years there after is not operating for exempt fails the operational_test is not organized and operated is required to file report issued on august 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
